DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it discloses a “computer readable medium.”  The claim is directed toward software per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer software, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695) in view of Miller et al. (US 2002/0194959).
	Regarding claims 1, 13, and 20, Bakar discloses a computer-implemented method of performing content substitution (Paragraphs 5-8 illustrate a system and method for presenting advertisements), comprising:
	determining, by a computing device, candidate portions of a video channel for content substitution (Paragraph 57 illustrates determining one or more points in the media content at which advertisement(s) will be inserted; paragraphs 70 and 74 illustrate that the advertisements may be 
	identifying watermark data in a video frame of the video channel, the watermark data indicating a presence of a candidate portion of the video channel for content substitution (Paragraphs 57-59 and 66 illustrate determining the presence of a watermark in the portion of the media content, wherein the watermark(s) indicate the point(s) in the media content at which advertisement(s) will be inserted);
	obtaining at least a portion of a substitute video segment corresponding to the candidate portion of the video channel, wherein the substitute video segment is obtained in response to identifying the watermark data (Paragraph 70 illustrates obtaining the advertisement associated with the detected watermark); and
	displaying at least the portion of the substitute video segment, the substitute video segment replacing a video segment included in the video channel with the substitute video segment (Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content; paragraphs 33 and 60 illustrate receiving the video content through television channels).
	Bakar fails to disclose configuring a picture-in-picture window for display of one or more substitute video segments; and displaying at least the portion of the substitute video segment in the picture-in-picture window.
	Miller discloses configuring a picture-in-picture window for display of one or more substitute video segments; and displaying at least the portion of the substitute video segment in the picture-in-picture window (Figure 5C and paragraphs 31 and 68 illustrate that the substitute content may be displayed as a picture-in-picture overlay on the television screen foreground, while the live programming content is displayed on the television screen background).
in the picture-in-picture window as disclosed in Miller because it would have been one of several common methods for presenting alternate/supplemental content to an end-user, such as in a separate window, on a separate device, etc.
	Regarding claims 2 and 14, Bakar as modified by Miller discloses the method further comprising: receiving, on the computing device, at least a portion of one or more substitute video segments corresponding to the candidate portions of the video channel; storing, in storage of the computing device, at least the portion of the one or more substitute video segments; and obtaining, from the storage of the computing device, at least the portion of the substitute video segment corresponding to the candidate portion of the video channel (Bakar: Figure 1 and paragraphs 35, 37, 70, and 74 illustrate that the user device 160 may use an ad inserter 170 for receiving and storing one or more advertisements, determining whether to present an advertisement, selecting an advertisement, and causing the advertisement to be presented).
	Regarding claims 3 and 15, Bakar as modified by Miller discloses the method further comprising: obtaining, from a server, at least the portion of the substitute video segment corresponding to the candidate portion of the video channel (Bakar: Figure 1 and paragraph 40 illustrates an ad placement server 190 for providing the advertisements to the ad inserter 170 integrated into the user device 160).
	Regarding claim 5, Bakar as modified by Miller discloses wherein at least the portion of the one or more substitute video segments includes partial media segments of the one or more substitute video segments (Bakar: Paragraph 74 illustrates presenting the advertisement instead 
	Regarding claim 6, Bakar as modified by Miller discloses wherein the partial media segments of the one or more substitute video segments include a portion of the one or more substitute video segments (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).
	Regarding claim 7, Bakar as modified by Miller discloses wherein at least the portion of the substitute video segment includes a partial media segment of the substitute video segment (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).
	Regarding claim 8, Bakar as modified by Miller discloses wherein the partial media segment of the substitute video segment includes a portion of the substitute video segment (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).
	Regarding claim 17, Bakar as modified by Miller discloses wherein at least the portion of the one or more substitute video segments includes partial media segments of the one or more substitute video segments, the partial media segments including a portion of the one or more substitute video segments (Bakar: .
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695), in view of Miller et al. (US 2002/0194959), and in further view of Bhatnagar et al. (US 2008/0092158).
	Regarding claims 4 and 16, Bakar as modified by Miller fails to disclose wherein the one or more substitute video segments include one or more third party content items.
	Bhatnagar discloses wherein the one or more substitute video segments include one or more third party content items (Figure 7 and paragraph 94 illustrate that the interactive content displayed in the display area 172 may be from another source such as a third party source).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar in view of Miller to include wherein the one or more substitute video segments include one or more third party content items as disclosed in Bhatnagar because it would have been a common feature to provide alternate/supplemental from an alternate content source such as a third party provider in order to provide content that is most likely of interest to the user.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695), in view of Miller et al. (US 2002/0194959), and in further view of Stafford et al. (US 2012/0028660).
	Regarding claim 9, Bakar as modified by Miller discloses the method further comprising: displaying the remaining portion of the substitute video segment in the picture-in-picture window after at least the portion of the substitute video segment is displayed (Miller: Figure 5C and paragraphs 31 and 68 illustrate that the substitute content may be displayed as a picture-in-picture overlay on the television screen foreground, while the live programming content is displayed on the television screen background) (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content).

	Stafford discloses the method further comprising: requesting a remaining portion of the content; and receiving the remaining portion of the content (Paragraph 42 illustrates requesting and receiving a remaining portion of message/content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Stafford to Bakar in view of Miller to disclose the method further comprising: requesting a remaining portion of the substitute video segment; and receiving the remaining portion of the substitute video segment because it would have been useful in the event that the user device only receives a portion of the initial substitute content, and needs to subsequently request the remaining t portion of the substitute content.
	Regarding claim 18, Bakar as modified by Miller discloses wherein at least the portion of the substitute video segment includes a partial media segment of the substitute video segment, the partial media segment of the substitute video segment including a portion of the substitute video segment (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content); and display the remaining portion of the substitute video segment in the picture-in-picture window after at least the portion of the substitute video segment is displayed (Miller: Figure 5C and paragraphs 31 and 68 illustrate that the substitute content may be displayed as a picture-in-picture overlay on the television screen foreground, while the live programming content is displayed on the television screen background) (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content).

	Stafford discloses wherein the processor is configured to: request a remaining portion of the content; and receive the remaining portion of the content (Paragraph 42 illustrates requesting and receiving a remaining portion of message/content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Stafford to Bakar in view of Miller to disclose wherein the processor is configured to: request a remaining portion of the substitute video segment; and receive the remaining portion of the substitute video segment because it would have been useful in the event that the user device only receives a portion of the initial substitute content, and needs to subsequently request the remaining t portion of the substitute content.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695), in view of Miller et al. (US 2002/0194959), and in further view of Jilagam (US 2010/0182505).
	Regarding claims 10 and 19, Bakar as modified by Miller discloses the method further comprising: decoding at least the portion of the substitute video segment (Bakar: Paragraphs 33, 36, and 37 illustrate the use of a decoder device coupled to the user device for decoding the media content).
	Bakar as modified by Miller fails to disclose the method further comprising: providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window.

	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jilagam to Bakar in view of Miller to disclose the method further comprising: providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window because the received media content would need some type of video processing to ensure the correct format for display to the user.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695), in view of Miller et al. (US 2002/0194959), and in further view of Petrovic et al. (US 2016/0055606).
	Regarding claim 11, Bakar as modified by Miller fails to disclose the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel.
	Petrovic discloses the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel (Paragraph 21 illustrates synchronizing the related content with the main content).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar in view of Miller to include the method further comprising: synchronizing at least .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al. (US 2014/0282695), in view of Miller et al. (US 2002/0194959), and in further view of Gordon (US 2012/0117584).
	Regarding claim 12, Bakar as modified by Miller fails to disclose the method further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in response to detecting the channel change.
	Gordon discloses the method further comprising: detecting a channel change from the video channel to a different video channel (Paragraph 121 illustrates detecting a channel change); and stopping display of the substitute video segment in response to detecting the channel change (Paragraph 121 illustrates stopping the replacement media content in response to the detected channel change).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar in view of Miller to include the method further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in response to detecting the channel change as disclosed in Gordon because it would have provided the benefit of being able to start the display of different content from a different channel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hoarty (US 2017/0048559) (Paragraphs 11 and 17); Neumeier et al. (US 2017/0017645) (Paragraph 115); Dharmaji (US 2011/0004892) (Paragraph 91); Holden (US 2010/0325660) (Paragraph 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425